Opinión disidente del
Juez Asociado Señor Negrón García,
a la cual se une el Juez Presidente Señor Andréu García.
HH
El 1ro de mayo de 1977 Vencedor Development Corp. (en adelante Vencedor) presentó en el Tribunal Superior, Sala de Bayamón, una acción civil contra la Autoridad de Carreteras de Puerto Rico (en adelante Autoridad), en la cual reclamaba un millón quinientos mil dólares ($1,500,000) por los daños que alegadamente sufrió al con-gelársele veinticinco (25) cuerdas de su propiedad como re-*482serva para uso público. Posteriormente enmendó su de-manda para añadir la causal de expropiación a la inversa y el pago de una justa compensación. La Autoridad negó responsabilidad.
Previo a los trámites de rigor, el tribunal (Hon. José F. Rodríguez Rivera, Juez) optó por ventilar primero la res-ponsabilidad de la Autoridad, posponiendo los daños. Luego de esa vista inicial, declaró sin lugar la demanda. Razonó que la acción de expropiación a la inversa era im-procedente, pues al presentarse la demanda los terrenos estaban liberados y, en ausencia de una actuación arbitra-ria, caprichosa o irrazonable gubernamental, los daños con motivo de la congelación temporal no eran compensables. Resolvió, además, que el mecanismo de congelación para un fin público y su posterior liberación no configuraban una incautación, pues esa facultad era inherente al poder constitucional de expropiación y resultaba menos oneroso para el Estado reservar un terreno sin urbanizar o sin construcción. Descartó que la actuación del Estado conlle-vara una pérdida económica sustancial o una disminución significativa en el valor del terreno.
Adjudicamos la apelación interpuesta por Vencedor, con el beneficio de una vista oral.(1) Expongamos los hechos esenciales según la propia sentencia, las estipulaciones, la *483prueba documental, las deposiciones y una transcripción parcial del testimonio del vicepresidente ejecutivo de Ven-cedor, Ing. Wilfredo A. Igartúa.
rH
Vencedor proyectaba desarrollar la Urb. El Cortijo (antes conocida como Bayamón Highlands) en sus terrenos clasificados como Distrito Residencial R-l, situados en Bayamón. En 1966 presentó ante la Junta de Planificación (en adelante Junta) el proyecto preliminar de la primera sección, a construirse en 87.21 cuerdas. El 3 de abril de 1968 la Junta aprobó los planos de construcción, previo al establecimiento de las facilidades vecinales (Centro Cultural y Biblioteca, parques activos y pasivos, escuela y otras) inherentes a este tipo de desarrollo.
El 16 de enero de 1969 sometió el proyecto preliminar de la segunda sección a desarrollarse en otras 64.73 cuerdas. El 5 de febrero de 1970 la Junta, a solicitud de la Autoridad, congeló ocho (8) cuerdas equivalentes a 12.36% de ese total. De la propia Resolución surge que a esa fecha se realizaban estudios “conducentes a la formulación del Plano Regulador para el Area Metropolitana, sector Baya-món”, y que esa reserva se hizo siguiendo las recomenda-ciones de la firma que preparó el diseño preliminar del sistema de Transportación Colectivo Rápido para San Juan, conocido como Metro de San Juan, a construirse *484como obra estatal. Se aprobó preliminarmente el proyecto de esa segunda sección y se autorizó la preparación de los planos de construcción por un (1) año. El 23 de febrero de 1972, a petición de Vencedor, se le prorrogó por seis (6) meses el desarrollo preliminar alterno aprobado.
El 28 de junio de 1974 la Junta autorizó los planos finales de la segunda sección de la Urb. El Cortijo. Como re-serva, excluyó además ciento setenta y siete (177) solares que sumaban la cantidad de diecisiete (17) cuerdas, que estarían también afectadas por el propuesto terminal Metro de San Juan. Vencedor no esperaba esta última conge-lación; les tomó por sorpresa y, distinto a las ocho (8) cuer-das originales, naturalmente afectó el ritmo en el movimiento de tierra, el desarrollo y la construcción. El 9 de julio de 1974 sometió un desarrollo preliminar alterno y rediseñó el proyecto para ajustarlo a las recomendaciones de la Autoridad. Tuvieron que hacer nuevos planos. T.E. parcial, págs. 65-66; ingeniero Igartúa.
Así las cosas, posteriormente el Departamento de Transportación y Obras Públicas —nueva agencia a cargo del Metro de San Juan— seleccionó setenta (70) cuerdas de un terreno distinto propiedad de la Administración de Terrenos. El 2 de septiembre de 1975 el Secretario de dicho departamento recomendó a la Junta la liberación de las veinticinco (25) cuerdas. Así se hizo el 17 de noviembre de 1976, luego de determinarse que ya no tenían utilidad pública.
Resumiendo, las ocho (8) cuerdas iniciales permanecie-ron reservadas durante seis (6) años y nueve (9) meses; las restantes diecisiete (17) por dos (2) años y cinco (5) meses. Al ser liberadas, Vencedor había urbanizado todo el te-rreno disponible, excepto las susodichas cuerdas.
Además, el ilustrado tribunal sentenciador determinó:
3. Al descongelarse las veinticinco cuerdas de terreno la de-mandante acudió ante ARPE para solicitar el desarrollo preli-*485minar de 5.44 cuerdas las cuales fueron aprobadas en el año 1978 para dicha Agencia.
4. Hubo cambios en los planos con la congelación de las [diecisiete] cuerdas para poder balancear los movimientos de tierra y fuera económicamente factible construir grupos de uni-dades menores. Con este cambio quedó aproximadamente un talud de [cuatro] metros entre lo que se construyó contra el nivel [más bajo en los] terrenos de las [veinticinco] cuerdas. Determinaciones de hechos adicionales de 26 de junio de 1984, pág. 2.
HH 1 — I HH
Vencedor reproduce su postura original sobre los ajustes realizados en los terrenos para conformarlo al plano al-terno preparado debido a la congelación. Aduce que desa-rrollar las 19.56 cuerdas remanentes implicaría rellenar-las a un costo oneroso y prohibitivo. Insiste en que dichos terrenos son inservibles y la acción de la Autoridad consti-tuyó una incautación de su propiedad sin justa compensación. Expone, además, que la interferencia con el derecho de uso a la propiedad fue grande y que debemos resolver que hubo incautación de facto y que procede la acción de expropiación a la inversa. En la alternativa, sos-tiene que sus daños deben ser compensados.
Apoya también sus pedidos en la tesis de que confió, aceptó y descansó en la buena fe y seriedad de las aseve-raciones de las agencias concernidas en cuanto a que los terrenos congelados habrían de ser adquiridos de forma oportuna para ser utilizados en el Metro de San Juan. Por tal razón realizó sus obras conforme a las directrices de dichas agencias.(2) Argumenta que el curso de acción y con-ducta de la Autoridad, en particular, al incluir todas las veinticinco (25) cuerdas para uso público en el desarrollo *486del proyecto Metro de San Juan, evidencia que fue despo-seída y privada de todos sus usos prácticos y beneficios económicos; hubo una completa incautación de la propiedad. Según su criterio, en las 19.56 cuerdas restan-tes no puede desarrollarse ninguna otra clase de proyecto que no sea compatible con el proyecto aprobado para el Metro de San Juan. Expone repetidas veces que probó que ese remanente “hoy en día no tienen ninguna clase de uso y están fuera del mercado de los hombres” (Alegato del demandante apelante, pág. 9), esto es, se destruyeron to-dos sus usos económicos y físicos.
Vencedor razona que una acción gubernamental de este tipo —aunque no sea la clásica adquisición del título, ocu-pación o invasión física, sino producto de una reglamenta-ción gubernamental o de sus instrumentalidades con poder de expropiación forzosa— puede constituir una incautación y, por consiguiente, el ejercicio de facto del poder de expro-piación forzosa que da lugar a una justa compensación si se priva completamente al dueño de todos o casi todos sus derechos en la propiedad. Ese deber es independiente del tiempo transcurrido entre la congelación y la descongela-ción pues, una vez ocasionado el daño, sus derechos cons-titucionales no pueden limitarse.
Finalmente nos dice que, aun cuando la restricción es-tablecida por reglamentación sea subsiguientemente elimi-nada, la justa compensación sirve para colocar al propieta-rio en la misma posición monetaria que hubiese ocupado si su propiedad no hubiera sido incautada. Invoca, entre otros, los casos de Almota Farmers Elevator & Whse. Co. v. U.S., 409 U.S. 470, 473-474 (1973); United States v. Reynolds, 397 U.S. 14, 16 (1970).(3)
En contra, la Autoridad sostiene que no es responsable. Desde su contestación a la demanda y mediante mociones *487de desestimación ha postulado que no se acumuló, como parte indispensable, al Estado Libre Asociado no obstante las intervenciones y decisiones de la Junta y del Departa-mento de Transportación y Obras Públicas. Se funda en que a pesar de que el Plan de Reorganización Núm. 6 de 1971 del Departamento de Transportación y Obras Públi-cas ubicó a la Autoridad dentro de este departamento, ello no alteró su condición de poseer una personalidad propia, separada e independiente del Estado, con poder para de-mandar y ser demandada. Como tal, ella no puede ser res-ponsabilizada por las actuaciones de esas otras dos (2) agencias.
Sobre el reclamo de incautación, argumenta: (1) que no congeló las primeras ocho (8) cuerdas; (2) que no puede atribuírsele la tardanza de la Junta en descongelar los te-rrenos; (3) que independientemente de cuál fue la agencia que solicitó la reserva, el responsable sería únicamente quien implantó la reglamentación (la Junta), y (4) que mientras estuvieron congeladas las diecisiete (17) cuerdas, Vencedor no sufrió daños. Aun cuando la Resolución de la Junta de 5 de febrero de 1970 expone lo contrario, niega enfáticamente que pidiera la reserva de las primeras ocho (8) cuerdas.
IV
De entrada, resolvemos contra la Autoridad su plantea-miento sobre la falta de parte indispensable. En Olivero v. Autoridad de Carreteras, 107 D.P.R. 301, 311 (1978), diji-mos:
No puede tampoco aducirse en contra de su ejercicio en el caso ante nos que por no ser parte el Estado la acción resulta inoperante. La demandada en este caso —Autoridad de Carre-teras— es “un cuerpo corporativo y político en forma de corpo-ración pública e instrumentalidad gubernamental del Estado Libre Asociado” —9 L.P.R.A. see. 2002— con poder para “[ajdquirir cualquier propiedad o interés sobre la misma en *488cualquier forma legal, incluyendo, sin que implique una limita-ción, la adquisición mediante compra, bien sea por acuerdo o a través del ejercicio del poder de expropiación forzosa.” 9 L.P.R.A. sec. 2004(i). ... Además, la Carta de Derechos limita por igual al Estado y a sus corporaciones públicas. Estas son el Estado tanto como lo es el Gobierno. Señalamos en C.R.U.V. v. Peña Ubiles, 95 D.P.R. 311, 316 (1967), en que se trataba, como aquí, de una corporación pública, que ésta está limitada por las disposiciones de la Constitución. Citamos de la opinión concu-rrente del Juez Douglas en Thorpe v. Housing Authority, 386 U.S. 670 (1967), la razón para ello: “Porque estamos tratando con un gobierno, y las actuaciones de un gobierno están siem-pre circunscritas por la Carta de Derechos y la Enmienda 14”. (Enfasis suprimido.)
Cónsono con el Art. 9 de la Ley de la Autoridad de Ca-rreteras y Transportación de Puerto Rico, ésta tiene la fa-cultad para iniciar una expropiación y es ella quien debe pagar el precio justo de la propiedad en cuestión. 9 L.P.R. A. see. 2009. Como corolario, el Estado no era parte indispensable en una expropiación a la inversa contra la Autoridad. Tampoco lo sería en cualquier otra acción remedial —da-ños por incautación temporal— cuya génesis fuera o estu-viera relacionada con el descargo de sus poderes, en particular, el de expropiación.
Todo su argumento sobre parte indispensable se desva-nece, pues ¿qué impidió que formulara oportunamente una demanda contra tercero en contra del Estado? Como corpo-ración pública capacitada para demandar, ¿por qué no lo hizo? ¿Es justo que diecisiete (17) años después sometamos a Vencedor a semejante vía crucis procesal? Aclarado este extremo, pasemos a los méritos del caso.
V
El Art. II, Sec. 9 de nuestra Constitución, L.P.R.A., Tomo 1, ed. 1982, pág. 296, establece que “[n]o se tomará o perjudicará la propiedad privada para uso público a no ser mediante el pago de una justa compensación y de acuerdo con la forma prescrita por ley”. Por definición clásica, “[l]a *489propiedad es el derecho por virtud del cual una cosa perte-nece en particular a una persona con exclusión de cual-quier otra. La propiedad concede el derecho de gozar y dis-poner de las cosas sin más limitaciones que las establecidas en las leyes”. Art. 280 del Código Civil, 31 L.P.R.A. see. lili. En The Richards Group v. Junta de Planificación, 108 D.P.R. 23 (1978), reconocimos que, concep-tualmente, la “propiedad” no posee un contenido estático; representa una idea que históricamente se ha distinguido por su extraordinaria fluidez. Ese pronunciamiento sim-plemente revistió el enfoque judicial moderno del derecho de propiedad, muy distante del que conocieron los autores de la Constitución de Estados Unidos. Hoy nadie lo califica de “sagrado”, como ocurría con frecuencia en el siglo pasado. Rivera v. R. Cobián Chinea & Co., 69 D.P.R. 672, 676 (1949). Si bien en las sociedades democráticas la pro-piedad entraña determinados derechos —que viven en competencia continua con otros intereses privados y públi-cos de importancia cambiante, y en ocasiones crecientes— la extensión de esos derechos y el grado que tienen que ceder ante otros valores dependen de las circunstancias de cada controversia. The Richards Group v. Junta de Planificación, supra, pág. 35.
En distintas ocasiones y vertientes hemos sostenido la validez del mecanismo de reserva para uso público de terrenos. Arenas Procesadas, Inc. v. E.L.A., 132 D.P.R. 593 (1993); Culebra Enterprises Corp. v. E.L.A., 127 D.P.R. 943 (1991); Pamel Corp. v. E.L.A., 124 D.P.R. 853 (1989); Flamboyán Gardens v. Junta de Planificación, 103 D.P.R. 884 (1975);(4) Heftler International, Inc. v. J. de P., 99 D.P.R. *490467 (1970); Waymouth Corp. v. Junta de Planificación, 80 D.P.R. 619 (1958); Segarra v. Junta de Planificación, 71 D.P.R. 150 (1950).
El poder constitucional de expropiación del Estado tiene como contraparte la acción de expropiación a la inversa para aquellos casos de ocupación física o de incautación sin previa consignación de justa compensación. En E.L.A. v. Northwestern Const., Inc., 103 D.P.R. 377, 384 (1975) —a la luz de sus circunstancias particulares— resolvimos que había una incautación de hecho como consecuencia de la interferencia con el derecho de propiedad y la disminución en el valor de los terrenos. Se recordará que Northwestern los adquirió y al ir a urbanizarlos encontró que la Autori-dad de Fuentes Fluviales había colocado una servidumbre de línea eléctrica. Ante un planteamiento —un tanto con-fuso— de que no había ocurrido incautación porque la Au-toridad entró a los terrenos en virtud de un permiso otor-gado por los dueños anteriores, señalamos:
En el contexto de este caso se puede definir la incautación como cualquier privación o interferencia sustancial en el dominio o el disfrute de una cosa. Thompson, On Real Property, Tomo 5A, pág. 679, see. 2579; Nichols, op. cit, Tomo II, sec. 6.3. Nichols la define como:
“Cualquier interferencia sustancial con la propiedad que des-truya o disminuya su valor, o por la cual el derecho del dueño a usarla o disfrutarla sea sustancialmente menoscabado o destruido.”E.L.A. v. Northwestern Const., Inc., supra, pág. 384.
Vencedor se hace eco de la cita transcrita y sostiene que dicha norma aplica a su causa y que debemos resolver que, igualmente, hubo una incautación de hecho y procede el pago de justa compensación. Veamos.
*491Ciertamente, la determinación crucial, en cuanto a si ocurrió una incautación, se hace caso a caso de acuerdo con los hechos particulares. Arenas Procesadas, Inc. v. E.L.A., supra. También, según apuntamos antes, el derecho de propiedad no conlleva urbanizarla sin la autorización y las condiciones gubernamentales. The Richards Group v. Junta de Planificación, supra, pág. 35. No tenemos duda, pues, que la condición impuesta a Vencedor para construir su urbanización {Le., la congelación de sus veinticinco (25) cuerdas de terreno) inicialmente fue un acto legítimo den-tro del poder gubernamental o dominio eminente del soberano.
Ahora bien, conforme el trasfondo fáctico particular antes expuesto, el caso presenta la peculiaridad de que la congelación fue temporal, pues la Autoridad desistió finalmente.
... [Ajunque el efecto de la privación sea temporero, al am-paro de la Constitución de Estados Unidos se ha reconocido que procede una compensación por el tiempo en que el Estado privó al dueño de todos los usos productivos en su propiedad. First Lutheran Church v. Los Angeles County, 482 U.S. 304 (1987). En Culebra Enterprises Corp. v. E.L.A., supra, y en Pamel Corp. v. E.L.A., 124 D.P.R. 853 (1989), reconocimos la aplicabi-lidad de la doctrina de incautación temporera y, además, con-cluimos que el término prescriptivo aplicable a los casos de con-gelación de terrenos para uso público bajo la Ley Núm. 2 de 29 de enero de 1979 (32 L.P.R.A. see. 2923 et seq.), comienza a decursar desde que se libera la propiedad de las restricciones. (Escolio omitido y énfasis en el original.) Arenas Procesadas, Inc. v. E.L.A., supra, pág. 607.
Esa normativa nos obliga a repasar someramente la de-cisión más reciente de la Corte Suprema federal sobre este extremo, Lucas v. So. Carolina Coastal Council, 505 U.S. 1003 (1992). Allí, Lucas había comprado en 1986 dos (2) predios residenciales en la isla de Palms, Condado de Charleston, Carolina del Sur, para construir unas casas. En 1988 la Legislatura estatal promulgó una ley que tuvo *492el efecto directo de prohibirle que construyera toda estruc-tura permanente habitable. Lucas planteó en las cortes del estado que ello constituía una incautación sin compensa-ción inconstitucional. A la postre, su planteamiento arribó a la Corte Suprema federal, la cual hizo una relación de la evolución doctrinaria en este campo y varios pronuncia-mientos de importancia. Expongámoslos.
La Corte opinó que antes de Pennsylvania Coal v. Mahon, 260 U.S. 393 (1922), se pensaba generalmente que la Cláusula de Justa Compensación alcanzaba sólo la apro-piación directa de la propiedad o el equivalente funcional de un desposeimiento. Luego, ese enfoque experimentó un cambio a “si la reglamentación va demasiado lejos, se reco-nocerá una incautación”. (Traducción nuestra.) Pennsylvania Coal v. Mahon, supra, pág. 415. Se trata de una deter-minación caso a caso. Con el devenir del tiempo, nos dice la Corte, se reconocieron dos (2) categorías de acción regla-mentaria compensables, sin cuestionamiento específico del interés público invocado. La primera, aquellas reglamenta-ciones que imponen una invasión física; la segunda, cuando la reglamentación niega todo uso productivo. Nollan v. California Coastal Comm’n, 483 U.S. 825 (1987).
La Corte recordó que a partir de Agins v. Tiburon, 447 U.S. 255 (1980), se infringe la Quinta Enmienda si la re-glamentación no adelanta un interés estatal legítimo o niega al dueño un uso económico viable de su tierra. La razón de decidir es que la total privación del uso benéfico, desde el punto de vista del dueño, equivale a una expropia-ción física. La base funcional para que el Estado pueda de forma legítima y reglamentaria afectar valores de una pro-piedad sin compensación es que sería difícil funcionar si “algunos valores incidentales” a la propiedad no pudieran ser disminuidos sin compensación cada vez que cambie la ley general. La Corte estimó que esta norma no aplicaba a *493las situaciones relativamente raras en las cuales se prive al dueño de todo uso económico de su propiedad.
Además, la Corte Suprema reconoció que el requisito de compensación respondía al hecho de que una reglamenta-ción que deja al dueño sin opciones productivas o benéficas para su uso, por requerirle que su propiedad quede sustan-cialmente en su estado natural, implica el alto riesgo de imponerle cierto tipo de servicio público bajo la excusa de mitigar algún daño público serio. Cuando ese balance de intereses se rompe, perjudicando al dueño, “[p]ensamos que existen buenas razones para nuestra reiterada creen-cia de que si el dueño de la propiedad inmueble es llamado a sacrificar todos los usos económicos beneficiosos a nom-bre del bienestar común, esto es, dejar su propiedad econó-micamente inerte, ha sufrido una incautación”. (Traduc-ción nuestra.) Lucas v. South Carolina Coastal Council, supra, pág. 1019. No obstante, el más Alto Foro federal aclaró que esta regla tenía excepciones en situaciones en las cuales el Estado podía demostrar que el uso prohibido no era parte inicial del título del dueño. Cualquier regla-mentación que vede todo uso económicamente genérico con-llevará una compensación, salvo que la prohibición sea in-herente al título de la propiedad misma. Es decir, las restricciones tienen que surgir de los principios de la ley de propiedad y los estorbos impuestos en la jurisdicción al de-recho de propiedad. Las reglamentaciones pueden tener el efecto de eliminar el único uso productivo de la tierra, pero no prohibir aquel uso productivo previamente permitido bajo los principios pertinentes de las leyes de estorbos y propiedad.
Más adelante, el Tribunal expresó que Agins v. Tiburon, supra, decidió que procede la determinación de que ocurre una incautación reglamentaria, que conlleva compensa-ción, si “la reglamentación cuestionada no avanza sustan-cialmente un interés legítimo gubernamental o le niega al *494dueño un uso económicamente viable”. En First Lutheran Church v. Los Angeles County, 482 U.S. 304 (1987), se ra-tificó la posibilidad de una incautación reglamentaria, se-gún reconocido desde Pennsylvania Coal v. Mahon, supra, y que, de ocurrir, era tan compensable como la incautación física. Además, en el contexto de expropiación a la inversa, estableció la existencia de la incautación temporera. Es de-cir, si se determina que la aplicación de una reglamenta-ción equivale a una incautación, de ésta no ser perma-nente, se tiene que compensar por el tiempo que fue efectiva. Al respecto, la sola invalidación o eliminación de la reglamentación, sin compensación por el uso de la pro-piedad durante el tiempo de su vigencia, no es un remedio suficiente. First Lutheran Church v. Los Angeles County, supra, pág. 319.
En Nollan v. California Coastal Comm’n, supra, se avaló el razonamiento de que si el medio gubernamental elegido no es razonable, es decir, que no adelanta la justi-ficación final del medio —la falta de nexo entre la regla-mentación y su propósito original hacen que la reglamen-tación no adelante sustancialmente el interés deseado— debe compensarse.
Finalmente, Lucas v. So. Carolina Coastal Comm’n, supra, incorporó a Agins v. Tiburon, supra, a First Lutheran Church v. Los Angeles County, supra, y a Nollan v. California Coastal Comm’n, supra, aunque modificó a Agins v. Tiburón, supra, en lo relativo a la segunda parte de la en-cuesta judicial: ahora, la privación tiene que ser de todo uso económicamente benéfico de la propiedad. La Corte explicó así la excepción a la compensación aim cuando de acuerdo con los mencionados casos, incluso Lucas v. So. Carolina Coastal Council, supra, procediera: si la actividad prohi-bida no era parte del derecho del dueño cuando éste advino titular, sea debido a las leyes sobre propiedad existentes en la jurisdicción o por los principios de estorbos.
*495VI
No podemos ignorar estos importantes pronunciamien-tos y su impacto sobre nuestro acervo jurisprudencial. Apliquémoslos.
La utilidad pública y la necesidad del fin que perseguía la actuación de la Autoridad —sistema rápido de transpor-tación colectiva— fue admitida por Vencedor. De hecho, su contención siempre ha sido que confió, aceptó y descansó en la buena fe y seriedad de esa determinación, y a tal efecto rediseñó y adaptó sus planos de desarrollo. Es la variación de la determinación gubernamental, la que ca-racteriza como arbitraria, caprichosa e irrazonable.
Si como consecuencia de la congelación temporal los te-rrenos están inservibles y ha habido una interferencia sus-tancial con los derechos propietarios de Vencedor, es cues-tión de prueba. (5) Ella en todo momento ha argumentado que sometió a la Autoridad de Reglamentos y Permisos *496(A.R.Pe.) unos planos para desarrollar las veinticinco (25) cuerdas objeto de este litigio. No obstante, en autos no hay ni consta documento alguno que avale tal hecho. Sólo surge que Vencedor presentó un plano para desarrollar 5.5197 cuerdas, de las cuales le aprobaron 5.44. La única carta del ingeniero Igartúa en autos (Documento Núm. 2, estipu-lado) expone que se han “sometido planos parciales para desarrollar esas 25 cuerdas” —(énfasis suplido) Alegato del apelante, Apéndice T, pág. 1— expresión ambigua, que es compatible con la Resolución de A.R.Pe. de 6 de junio de 1978 para aprobar el “Plano de aprobación parcial”, corres-pondiente a 5.5197 cuerdas. Cualesquiera dudas al res-pecto quedan disipadas mediante una simple ojeada al primer folio del plano sometido (Exhibit 29) en esa ocasión, lo cual confirma que fue parcial y no de todo el remanente de las veinticinco (25) cuerdas.
En resumen, Vencedor no ha podido demostrar su ale-gación de que esos terrenos “no tienen ninguna clase de uso y están fuera del mercado de los inmuebles”. Según indicamos, la prueba al respecto fue extremadamente débil. A la luz de todas esas circunstancias, no procede la acción de expropiación a la inversa.
Ahora bien, distinta solución se impone por el hecho no contradicho que ocho (8) cuerdas permanecieron seis (6) años y nueve (9) meses reservadas, y las restantes dieci-siete (17) por dos años y cinco (5) meses. Esa congelación así combinada afectó y obligó a Vencedor a introducir unos cambios sustanciales en los movimientos de tierra; some-ter nuevos planos; rediseñar estructuras y otros. Tales mo-dificaciones no fueron cambios rutinarios para ajustarlos a los reglamentos y a las leyes existentes, sino extraordina-rios y poco usuales, resultado directo de la congelación de unos terrenos clasificados como R-l. Estamos convencidos de que, de acuerdo con los parámetros constitucionales y *497legales prevalecientes, las peculiaridades de este caso con-figuran una incautación temporal que exije compensación.
Revocaríamos, ordenando al Tribunal Superior, Sala de Bayamón, que sin necesidad de acumular como parte al Estado Libre Asociado, previa vista evidenciaría, determi-nara la compensación que le corresponde a Vencedor dieci-siete (17) años después.

 En los alegatos se discuten los errores siguientes:
“1. El [t]ribunal erró al resolver que no ha habido ninguna incautación.
“2. El [t]ribunal cometió error al resolver que no habiendo incautación, no debe pagarse la justa compensación.
“3. El [t]ribunal cometió error al resolver que no se ha infringido ningún pre-cepto constitucional, de las Constituciones de Puerto Rico y de los Estados Unidos en su Artículo II, Sección 9 y Enmiendas V y XTV.
“4. El [t]ribunal a quo erró al considerar que el congelar una propiedad inmue-ble es un poder inherente al poder de expropiación, sin determinar si hay o no dere-cho a compensación.
“5. Erró el [t]ribunal de instancia al considerar que el presente caso es uno de daños y perjuicios contra la Autoridad de Carreteras, cuando reconoce que hubo congelación y que la misma se hace en virtud del poder inherente de expropiación.
“6. Erró el [t]ribunal al considerar que para que opere la cláusula constitucio-nal de expropiación, el Estado a través de una instrumentalidad con dicho poder, congele una propiedad por tiempo irrazonable, para un fin ilegítimo, o que la actua-ción haya sido arbitraria, caprichosa o irrazonable.
*483“7. El [tjribunal cometió error en la apreciación de la prueba al considerar que la Junta de Planificación mediante Resolución emitida el 28 de junio de 1974 aprueba los planos de construcción para la segunda sección de la Urb. El Cortijo, condicionados a la congelación de 17 cuerdas.
“8. Erró el [tjribunal al considerar que el programa de transportación Colec-tiva Rápida pasó a la jurisdicción del Departamento de Transportación y Obras Pú-blicas en 1973.
“9. El [tjribunal sentenciador incidió en error de derecho al aplicar la doctrina establecida por este Honorable Tribunal en el caso del E.L.A. v. Northwestern Const., Inc., 103 D.P.R. 377, que resuelve definitivamente que para que prevalezca el dere-cho de justa compensación tiene por el Estado que haberse incautado (taking) de la propiedad, ya sea por incautación de hecho o por medio de la acción de expropiación forzosa.” Alegato en apelación, págs. 6-7.


 Esgrime la Teoría Equitativa de Confianza (.Equitable Realianee Theory), cuyos requisitos son “que una parte haya tenido la intención de que la otra confió en su palabra o al menos haya conocido que tendría ese efecto” y “que esa confianza haya ocurrido”. (Traducción nuestra.) P.A. Newman, De Facto Taking, 39 U. Cin. L. Rev. 773 (1970).


 En la vista oral los abogados de la apelante Vencedor Development Corp. estuvieron un tanto ambivalentes al no precisar cual de las alternativas —daños o justa compensación— escogían.


 Flamboyán Gardens v. Junta de Planificación, 103 D.P.R. 884 (1975), esbozó unos criterios que sirvieron de guia para determinar la razonabilidad del tiempo de unos terrenos privados congelados, pero rehusamos fijar un período máximo limitante. La Ley Núm. 2 de 29 de enero de 1979 (32 L.P.R.A. see. 2921) fijó en ocho (8) años el plazo tope durante el cual el Estado puede congelar o reservar una pro-piedad para fin público. Esa ley comenzaría a regir inmediatamente después de su aprobación, y en aquellos casos de propiedades reservadas o congeladas con anterio-ridad a su vigencia, los ocho (8) años serían desde su vigencia. Art. 3 (32 L.P.R.A. see. *4902922).
Notamos que para 1979 los terrenos objeto de este recurso estaban liberados. Más aún, el plazo mayor durante el cual parte del terreno estuvo congelado o reser-vado fue de seis (6) años. Aunque la jurisprudencia y legislación anteriormente cita-das no son directamente aplicables, nos sirven de marco de referencia inicial para determinar si la actuación fue o no arbitraria.


 Con posterioridad a estos hechos, en 26 de junio de 1987 se aprobó la Ley Núm. 46 (32 L.P.R.A. sees. 2923-2927), que derogó la Ley Núm. 2 de enero de 1979. Pretende “adoptar unas normas uniformes y consistentes en cualquier determina-ción sobre la asignación de costos y beneficios, especialmente aquellas relativas a los criterios y términos utilizados para determinar cuándo los costos al propietario tras-cienden los beneficios a la sociedad”. 32 L.P.R.A. see. 2923. También, “establecer una distinción entre los conceptos afectación, dedicación y reserva para facilitar la inter-pretación de los mismos y lograr la eficaz aplicación de las sees. 2923 a 2927 de este título”. íd.
La determinación de afectación, según consta en en el Art. 2 de la Ley Núm. 46, supra, 32 L.P.R.A. see. 2924(1), significa la denegación de todo uso productivo, lo que equivale a privar al terreno de todo uso económicamente benéfico. La presencia de uno solo no es concluyente de que el terreno ha sido afectado; es menester el balance de todos.
A estos criterios tenemos que añadir los visualizados por la Corte Suprema federal en Lucas v. So. Carolina Coastal Council, 505 U.S. 1003 (1992): el grado de daños a las tierras públicas y a los recursos o propiedades adyacentes; el valor social de la actividad del reclamante y su conveniencia en la localidad en cuestión, y los casos relativos en los cuales el daño alegado puede ser evitado a través de medidas alternas que lógicamente pueda adoptar el Gobierno y el .reclamante.
El hecho de que un uso particular ha sido seguido por dueños similarmente situados, de ordinario significa que no hay prohibición de derecho común alguna sobre la actividad vedada; también, el que a otros dueños igualmente situados se les haya permitido continuar el uso negado al reclamante.